    Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 1 of 11 PageID #:312




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JANE DOE,                                        )
                                                 )
               Plaintiff,                        )
                                                 )          No. 19 C 3777
       v.                                        )
                                                 )          Judge Sara L. Ellis
ST. VINCENT MEDICAL GROUP, INC.,                 )
ST. VINCENT CARMEL HOSPITAL, INC.,               )
and HANNAH THORNTON, R.N., N.P.,                 )
                                                 )
               Defendants.                       )

                                   OPINION AND ORDER

       Defendants St. Vincent Medical Group, Inc., (“SVMG”), St. Vincent Carmel Hospital,

Inc. (the “Hospital”), and Hannah Thornton, R.N., N.P. filed this action for an authorizing order

to issue subpoenas to the Positive Sobriety Institute, LLC (“PSI”). The Court previously denied

Defendants application [20]. Defendants now move for reconsideration of that Opinion and

Order with respect to the deposition of one or more treatment providers at PSI regarding Plaintiff

Dr. Jane Doe’s diagnosis. Because the Court finds that Doe’s diagnosis is at issue and good

cause exists, the Court grants Defendants’ motion to reconsider and authorizes the production of

Doe’s treatment records at PSI for attorney’s eyes only. Additionally, because the Court finds

that Defendants gave Doe and PSI adequate notice and good cause exists, the Court authorizes

the deposition of Dr. Anish John, M.D., limited solely to Doe’s diagnosis. But because

Defendants have not shown that good cause for the deposition of unknown doctors whom

Defendants may discover are relevant upon review of Doe’s treatment records, the Court does

not authorize Defendants to take these unknown doctors’ depositions.
    Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 2 of 11 PageID #:312




                                         BACKGROUND

       Doe is an OB/GYN physician practicing at SVMG in Indianapolis, Indiana. She has staff

privileges at the Hospital in Carmel, Indiana. Doe sued these entities, along with Thornton, an

employee of the Hospital, in Indiana Commercial Court in Marion County. She is pursuing

claims of fraud, constructive fraud, negligent misrepresentation, tortious interference with

employment relationship, defamation, and conspiracy. This matter is currently pending under

Indiana cause number 49D01-1807-PL-026160 (the “Indiana Lawsuit”).

       In the Indiana Lawsuit, Doe alleges that in December 2017, Thornton falsely accused her

of having an odor of alcohol on her breath while she was at work. Although no one from the

Hospital timely tested Doe’s blood alcohol level, Thornton’s employer, the Hospital, questioned

Doe about the incident and referred the matter to Doe’s employer, SVMG. SVMG placed Doe

on administrative leave and did not allow her to return to work until she sought an evaluation for

alcohol abuse through the Indiana State Medical Association (“ISMA”).

       ISMA referred Doe to PSI in Chicago. PSI diagnosed Doe with alcohol use disorder and

subsequently treated her for it. After completing PSI’s treatment program in March 2018, Doe

returned to work, subject to a five-year monitoring contract with ISMA. Doe disagrees with

PSI’s diagnosis and has disclosed an expert witness who opines, in part, that PSI’s diagnosis is

incorrect; however, for the purposes of the Indiana Lawsuit, Doe argues that she need not prove

that PSI erred in its diagnosis to prevail on her claims.

       Defendants and Doe have been engaged in this discovery dispute regarding the

production of Doe’s records at PSI for the better part of a year. Initially, Defendants requested

that Doe sign a written authorization that would have permitted Defendants’ counsel to directly

request and obtain Doe’s evaluation and treatment records from PSI. Doe did not sign the



                                                  2
    Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 3 of 11 PageID #:312




authorization; instead, she obtained the records herself from PSI and then produced them to

Defendants. She produced these documents under a protective order designating all documents

related to her counseling and treatment records as attorney’s eyes only. See Doc. 1-3.

       After the Court’s denial of Defendants’ motion to issue an authorizing order, the parties

learned that PSI had not produced Doe’s entire file. The Court reversed its ruling and granted

Defendant’s motion to reconsider in part, granting Defendants’ original application to allow

them to subpoena PSI for all treatment records. However, the parties now dispute whether that

application includes permission for Defendants to depose PSI treatment providers.

                                      LEGAL STANDARD

       Motions for reconsideration serve a limited purpose and are “only appropriate where the

court has misunderstood a party, where a court has made a decision outside the adversarial issues

presented to the court by the parties, where the court has made an error of apprehension (not of

reasoning), where a significant change in the law has occurred, or where significant new facts

have been discovered.” Broaddus v. Shields, 665 F.3d 846, 860 (7th Cir. 2011) (citing Bank of

Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)), overruled on

other grounds, Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013). A motion for reconsideration

“is not appropriately used to advance arguments or theories that could and should have been

made before the district court rendered a judgment.” County of McHenry v. Ins. Co. of the W.,

438 F.3d 813, 819 (7th Cir. 2006) (citation omitted) (internal quotation marks omitted); see also

Matter of Reese, 91 F.3d 37, 39 (7th Cir. 1996) (a Rule 59(e) motion does not “enable a party to

complete presenting his case after the court has ruled against him” (quoting Frietsch v. Refco,

Inc., 56 F.3d 825, 828 (7th Cir. 1995))).




                                                3
      Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 4 of 11 PageID #:312




                                                 ANALYSIS

          Doe makes three arguments against permitting Defendants to depose PSI treatment

providers: (1) that Defendants did not request depositions in their original application and

therefore failed to provide both Doe and PSI adequate notice of an application for depositions;

(2) that PSI’s diagnosis is not at issue in the case; and (3) that Defendants do not have good

cause to seek the depositions. In response, Defendants argue: (1) that the term “records”

includes deposition testimony and that Doe has been aware of Defendants’ intent to depose PSI

treatment providers for a significant amount of time; (2) that Doe has placed PSI’s diagnosis at

issue; and (3) that the Court, in granting Defendants’ initial application, has already found that

PSI’s diagnosis is at issue and that Defendants have shown good cause.

I.        Disclosure of Treatment Records

          The Court first addresses the second and third points of contention, whether PSI’s

diagnosis is at issue and whether Defendants have shown good cause. Two regulations, 42

C.F.R. §§ 2.63 and 2.64, control the process of disclosing these confidential records without the

patient’s consent. 42 C.F.R. § 2.63 lists the three instances in which a court may order

disclosure:

                  (a) A court order under the regulations in this part may authorize
                  disclosure of confidential communications made by a patient to a
                  part 2 program 1 in the course of diagnosis, treatment, or referral
                  for treatment only if:

                           (1) The disclosure is necessary to protect against an
                           existing threat to life or of serious bodily injury, including
                           circumstances which constitute suspected child abuse and
                           neglect and verbal threats against third parties;

                           (2) The disclosure is necessary in connection with
                           investigation or prosecution of an extremely serious crime
                           allegedly committed by the patient, such as one which

1
    The parties agree that PSI meets the requirements of a part 2 program. See Doc. 18 at 3; Doc. 1 at 2.
                                                       4
    Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 5 of 11 PageID #:312




                       directly threatens loss of life or serious bodily injury,
                       including homicide, rape, kidnapping, armed robbery,
                       assault with a deadly weapon, or child abuse and neglect;
                       or

                       (3) The disclosure is in connection with litigation or an
                       administrative proceeding in which the patient offers
                       testimony or other evidence pertaining to the content of the
                       confidential communications.

42 C.F.R. § 2.63. If the request for disclosure meets one of these three criteria, the Court must

then determine that good cause exists to disclose these confidential records:

               (d) Criteria for entry of order. An order under this section may be
               entered only if the court determines that good cause exists. To
               make this determination the court must find that:

                       (1) Other ways of obtaining the information are not
                       available or would not be effective; and

                       (2) The public interest and need for the disclosure outweigh
                       the potential injury to the patient, the physician-patient
                       relationship and the treatment services.

42 C.F.R. § 2.64.

       While the Court originally found otherwise, upon reconsideration, the Court found that

PSI’s diagnosis is at issue in the case because Doe disclosed her therapist as an expert witness

who has opined that Doe does not have alcohol use disorder and that PSI’s diagnosis is incorrect.

See Doc. 26. This satisfies the requirements of § 2.63(a)(3) as being “in connection with

litigation . . . in which the patient offers testimony or other evidence pertaining to the content of

the confidential communications.” 42 C.F.R. § 2.63(a)(3); Vann v. Lone Star Steakhouse &

Saloon of Springfield, Inc., 967 F. Supp. 346, 349 (C.D. Ill. 1997) (finding employee waived

psychotherapist-patient privilege by placing her mental condition at issue by disclosing her

treating psychotherapist as an expert witness). By placing PSI’s diagnosis at issue, Doe has

opened the door to the disclosure of her confidential records that relate to that diagnosis. Fannon


                                                  5
    Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 6 of 11 PageID #:312




v. Johnston, 88 F. Supp. 2d 753, 762–63 (E.D. Mich. 2000) (analyzing the meaning of “offering

testimony or other evidence” under § 2.63(a)(3) and finding it analogous to interpretations of

Federal Rule of Evidence 404(a): “a defendant can ‘offer’ testimony simply by presenting any

testimony that could be interpreted as character evidence; doing so is oftentimes referred to as

‘opening the door.’”); Soloff v. Lincoln Nat’l Life Ins. Co., No. 2:09-cv-609-FtM-36DNF, 2010

WL 11507005, at *2 (M.D. Fl. Nov. 1, 2010) (“Plaintiff has opened the door to the use of

[Plaintiff’s] records by citing to them in the Plaintiff’s expert opinion.”).

        The Court also implicitly found that Defendants have demonstrated good cause regarding

Doe’s PSI treatment records but makes this finding explicit here. Doc. 26; 42 C.F.R. § 2.64.

The Court finds that Defendants have exhausted their means of obtaining this information, first

by requesting Doe’s consent, then by filing a motion to compel in the underlying Indiana

Lawsuit, and finally by filing an application to issue subpoenas in this Court. Wachel v. First

Colony Life Ins. Co., No. 2:05-CV-292-PRC, 2005 WL 8170419, at *2 (N.D. Ind. Dec. 7, 2005)

(finding first prong of good cause met where defendants could not get consent and had exhausted

other alternatives).

        The Court moves to the weighing of public interest, need for disclosure, and the potential

injury to the patient, the physician-patient relationship and the treatment services. Three factors

indicate that any potential injury to Doe, her relationship with PSI’s doctors, and her treatment

services would be minimal: (1) Doe has not indicated that she has a continuing treatment

relationship with PSI; (2) Doe represented previously that the documents she had produced to

Defendants were all of her treatment records at PSI but the parties and the Court are now aware

that PSI’s production to Doe, and subsequently Doe’s production to PSI, was a partial section of

Doe’s treatment records; and (3) the disclosure will be limited to attorney’s eyes only. Doe v.



                                                   6
    Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 7 of 11 PageID #:312




Marsh, 899 F. Supp. 933, 935 (N.D.N.Y. 1995) (finding magistrate judge did not commit error in

finding good cause where original disclosure was incomplete and supplemental disclosure was

limited to defendants’ counsel only). The Court finds that the public interest in disclosure,

protected and limited to attorney’s eyes only, is strong in part because certain key aspects of

Doe’s diagnosis and treatment still remain in question, such as the role of Dr. Anish John, M.D.

Id. (“This Court notes that it has long been held that there are strong public policies that favor

disclosure for the purposes of narrowing issues, ascertaining facts, and reducing the possibility of

surprise at trial.” (citing Hickman v. Taylor, 329 U.S. 495, 67 S. Ct. 385, 91 L. Ed. 451 (1947)));

see Doc. 28 at 11 (Doe argues that “there is no evidence that Dr. John participated in the

diagnosis of Dr. Doe.”); Doc. 31 at 7 (Defendants state that “counsel for PSI indicated Dr. John

would likely be the best witness to provide testimony regarding Doe’s diagnosis.”). Therefore,

after considering the relevant factors, the Court finds Defendants have shown good cause under §

2.64.

        Having found that Defendants’ application satisfies §§ 2.63 and 2.64, the Court enters an

order authorizing the supplemental disclosure of PSI’s full treatment records relating to Doe for

attorney’s eyes only. “Such an order does not compel disclosure. A subpoena or a similar legal

mandate must be issued in order to compel disclosure.” 42 C.F.R. § 2.61(a). Defendants must

therefore issue a subpoena to PSI following the Court’s order that comports with the various

requirements of the Substance Abuse and Mental Health Services Administration Act

(“SAMHSA”), 42 U.S.C. § 290dd-2, and its accompanying regulations.




                                                  7
      Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 8 of 11 PageID #:312




II.     Deposition Testimony

        The Court turns finally to whether this authorization extends to allow Defendants to

depose Doe’s diagnosing doctors at PSI and if not, whether Defendants may take such

depositions by other means.

        A.     Meaning of “Records”

        The Court first analyzes Defendants’ argument that the term “records” in their original

application includes taking additional depositions. SAMHSA protects the confidentiality of

               Records of the identity, diagnosis, prognosis, or treatment of any
               patient which are maintained in connection with the performance
               of any program or activity relating to substance abuse education,
               prevention, training, treatment, rehabilitation, or research, which is
               conducted, regulated, or directly or indirectly assisted by any
               department or agency of the United States.

42 U.S.C. § 290dd-2(a). “Records” are defined by 42 C.F.R. § 2.11:

               Records means any information, whether recorded or not, created
               by, received, or acquired by a part 2 program relating to a patient
               (e.g., diagnosis, treatment and referral for treatment information,
               billing information, emails, voice mails, and texts). For the
               purpose of the regulations in this part, records includes both paper
               and electronic records.

42 C.F.R. § 2.11. Defendants cite a single case, Soloff, 2010 WL 11507005, at *2, to support the

proposition that “records” can be defined to include deposition testimony. However, the Court

finds that neither the case itself nor Defendants’ explanation of the case, that the court “found

that the plaintiff had opened the door to substance abuse records in a case involving the

production of both records and depositions of psychiatrists at the treatment facility,” clarify why

the Court should construe “records” so broadly as to include depositions. Doc. 31 at 3–4.

Additionally, the Court’s review of cases construing the definition of “records” under § 2.11 has

not found a case that casts “records” so broadly as to include depositions of the patient’s

treatment or diagnosis providers.

                                                 8
    Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 9 of 11 PageID #:312




       Nevertheless, the language of 42 C.F.R. § 2.63(a) states that a court “may authorize

disclosure of confidential communications made by a patient to a program in the course of

diagnosis, treatment, or referral.” 42 C.F.R. § 2.63(a). In the Court’s review of cases analyzing

§ 2.63(a), few have discussed the issue of depositions; however, at least one court has found that

“§ 2.63(a)(3) permits a limited deposition” of a treating counselor or doctor who made notes in

the patient’s file. Lopez v. Louoro, No. 01 Civ.2490 JSM DF., 2002 WL 31682398, at *2

(S.D.N.Y. Nov. 27, 2002) (allowing limited deposition about patient’s oral communications with

treating counselor where patient put mental condition at issue). Defendants in Lopez “pointed to

a specific written document that, while not entirely clear, appears to suggest that, immediately

prior to his accident, Plaintiff may have had drug abuse problems that impacted on his ability to

maintain a job.” Id. As such, the court in Lopez allowed a deposition of the treating counselor

who created that document that was strictly limited “to clarify the meaning of the December 6,

2000, case note, so as to attempt to determine whether Plaintiff was, in fact, opiate-dependent at

the time of his accident . . . .” Id. The court placed strong limitations on the deposition:

               The deposition, however, shall not be used as a means to explore
               any and all communications between Plaintiff and the counselor
               over the course of Plaintiff’s treatment. Further, nothing in this
               opinion is intended to rule on whether the evidence that
               Defendants may obtain through the deposition will be admissible
               at trial.

Id. Similar limitations are appropriate in this case, with the requested deposition of Dr. John and

potentially other diagnosing doctors limited to the sole issue of PSI’s diagnosis of Doe.

       B.      Notice and Good Cause

       Doe argues that Defendants have not properly put her and PSI on notice or demonstrated

good cause for the deposition of Dr. John and potentially other diagnosing doctors based on a

review of Doe’s complete treatment records. For the same reasons that the Court found good


                                                  9
   Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 10 of 11 PageID #:312




cause for the disclosure of Doe’s treatment records, the Court finds good cause for the deposition

of Dr. John: the potential injury to Doe, her relationship with PSI’s doctors, and her treatment

services remains low, while the public interest and need for disclosure to clarify remaining

questions, such as Dr. John’s role in Doe’s diagnosis, is sufficiently high to find good cause

exists for a limited deposition of Dr. John. See Marsh, 899 F. Supp. at 935; Doc. 28 at 11; Doc.

31 at 7. However, the Court finds that allowing depositions of unknown diagnosing doctors

based on Defendants’ review of Doe’s full treatment records would stretch too far past potential

limitations. Defendants cannot presently show that there are no other ways of obtaining

information that is unknown at this time from doctors who are unknown at this time. As such,

the Court cannot find good cause exists for depositions of unknown doctors. 42 C.F.R. §

2.64(d)(1) (“To make [a good cause] determination the court must find that: Other ways of

obtaining the information are not available or would not be effective”).

       The Court therefore turns to the question of notice regarding the deposition of Dr. John.

42 C.F.R. § 2.64(b) regulates the notice requirements applicable in this case:

               (b) Notice. The patient and the person holding the records from
               whom disclosure is sought must be provided:

                       (1) Adequate notice in a manner which does not disclose
                       patient identifying information to other persons; and

                       (2) An opportunity to file a written response to the
                       application, or to appear in person, for the limited purpose
                       of providing evidence on the statutory and regulatory
                       criteria for the issuance of the court order as described in
                       § 2.64(d).

42 C.F.R. § 2.64(b). Though not attached to the initial application, Defendants attached copies

of their deposition subpoenas served on PSI for the deposition of Dr. John and a corporate

representative of PSI’s choice to their reply in the initial briefing on their motion. Doc. 19 Ex. 3.

Defendants served those subpoenas on Doe and PSI on June 7, 2019. Subsequently, Doe filed a

                                                 10
   Case: 1:19-cv-03777 Document #: 33 Filed: 11/18/19 Page 11 of 11 PageID #:312




motion for a protective order in the Indiana Lawsuit, acknowledging that Defendants’ original

application to this Court had been filed as a means of obtaining “documents directly from PSI,

and to subpoena PSI personnel for depositions.” Doc. 31 Ex. A at 4 ¶ 10. Doe argues that

because the request for deposition subpoenas was not included in the original application to this

Court, she was not on notice that Defendants were asking this Court specifically for permission

to serve them and therefore could not properly respond. However, the Court notes that since Doe

became aware that Defendants were in fact asking this Court for such permission, she had a

response and sur-reply to respond. Section 2.64(b) requires two things: (1) adequate notice in a

confidential manner, and (2) an opportunity to respond. 42 C.F.R. § 2.64(b). The Court finds

that the subpoenas served on PSI and filed with this Court served as adequate notice and that

Doe acted as if she were on notice by filing for a protective order in the Indiana Lawsuit.

Furthermore, the Court finds that Doe and PSI had ample time to respond in the previous four

months. Therefore, with respect to Dr. John, the Court finds that Defendants served proper

notice and good cause exists to take a limited deposition regarding Doe’s diagnosis at PSI.

                                         CONCLUSION

       For the foregoing reasons, the Court grants Defendants’ motion to reconsider [23] in the

following manner: the Court grants Defendants’ Application [1] and authorizes the production of

Jane Doe’s Positive Sobriety Institute, LLC treatment records pursuant to the terms of the

Protective Order [1-3] and Subpoena Duces Tecum [1-5] attached to Defendants’ Application

[1]; and the Court authorizes the deposition of Dr. Anish John, M.D., limited to Doe’s diagnosis.




Dated: November 18, 2019                                     ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge

                                                11
